Title: To Alexander Hamilton from George Washington, 12 October 1790
From: Washington, George
To: Hamilton, Alexander


Mount-Vernon October 12th. 1790.
Sir,
I have received your letter of the 5th instant. The public service requiring the arrangements, which you have made, relative to the Light Houses of Newport and Portland, they are perfectly agreeable to me, and receive my approbation.
I am, Sir   Your most obedient Servant
Go. Washington
Alexander Hamilton EsquireSecretary of the Treasury of the United States.
